Name: Commission Regulation (EC) No 1955/2001 of 5 October 2001 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  foodstuff;  economic policy;  cooperation policy;  consumption
 Date Published: nan

 Avis juridique important|32001R1955Commission Regulation (EC) No 1955/2001 of 5 October 2001 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries Official Journal L 266 , 06/10/2001 P. 0008 - 0008Commission Regulation (EC) No 1955/2001of 5 October 2001amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2702/1999 of 14 December 1999 on measures to provide information on, and to promote, agricultural products in third countries(1), and in particular Article 11 thereof,Whereas:(1) Commission Regulation (EC) No 2879/2000(2), as amended by Regulation (EC) No 962/2001(3), lays down the detailed rules for applying the above Regulation.(2) Article 9(3) of Regulation (EC) No 2879/2000 lays down the deadline of 30 September for the Commission decision on the programmes submitted and the respective implementing bodies.(3) More time was granted to Member States for sending the Commission the list of programmes and implementing bodies selected for the first year.(4) Because of difficulties in implementing the new promotional arrangements, the programmes submitted by certain Member States were found to be incomplete and substantial additional information was required, which has only recently reached the Commission.(5) Under these circumstances, in order to permit the examination and selection of programmes to be completed, the deadline for the Commission decision should be postponed until 20 November for this first year.(6) The measures provided for in this Regulation are in accordance with the opinion issued at the joint meeting of management committees on the promotion of agricultural products,HAS ADOPTED THIS REGULATION:Article 1In Article 9(3)of Regulation (EC) No 2879/2000, the following subpagraph is inserted: "However, in the first year, the Commission shall take a decision by 20 November 2001 at the latest."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 327, 21.12.1999, p. 7.(2) OJ L 333, 29.12.2000, p. 63.(3) OJ L 136, 18.5.2001, p. 3.